Citation Nr: 9902750	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
of the superior laryngeal nerve with vocal cord paralysis and 
loss of upper esophageal barrier to acid reflux, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1950 to 
June 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.   


REMAND

In an April 1952 rating decision, the RO granted service 
connection for residuals of a shell fragment wound, 
penetrating the right neck with traumatic paralysis of the 
right vocal cord and retained metallic foreign body of the 
right neck.  Service connection was also granted for a scar 
of the neck due to tracheotomy.  In September 1957, a 10 
percent evaluation was assigned for incomplete paralysis of 
the right vocal cord and for a scar of the neck due to 
tracheotomy, respectively.  

In September 1997, the veteran filed an informal claim for an 
increased rating for service connected right neck disability, 
amongst other things.  Specifically, the veteran asserted 
that the symptoms associated with his disability were more 
disabling than currently evaluated in that he experienced 
choking while eating and sleeping.  

VA outpatient treatment records dated in the 1997 reflect 
that the veteran was seen for complaints of neck pain.  
Clinical studies of the neck revealed a small hiatal hernia, 
massive gastroesophageal reflux to a level above the thoracic 
inlet, shrapnel material in the soft tissue of the lower neck 
area, and two densities at the base of the left side of the 
neck.  

The report of a December 1997 VA examination revealed, in 
pertinent part, that the veterans voice was normal.  There 
was no hoarseness, and there was nothing about the veterans 
speech that suggested the presence of any paralysis of the 
vocal cord.  Clinical findings were negative for interference 
with breathing, dyspnea, or speech impairment.  The examiner 
indicated that the veterans complaints of choking sensation 
were not related to the residuals of his service-connected 
wounds, but symptoms of a hiatal hernia and gastroesophageal 
reflux.  

Subsequent evidence includes a medical statement dated in 
1998 wherein the physician indicated that the veterans 
disability should be described as superior laryngeal nerve 
with right true vocal cord paralysis and loss of the upper 
esophageal barrier to acid reflux.  VA outpatient treatment 
records dated from March to May 1998 disclose, in pertinent 
part, that the veteran demonstrated significant reflux 
changes.  In addition, it was noted that the veteran 
underwent an esophageal dilation that improved his symptoms 
and that medication improved the gastroesophageal reflux 
symptoms.  

Based on the aforenoted, the RO in a June 1998 rating 
decision granted service connection for residuals of an 
injury to superior laryngeal nerve with loss of upper 
esophageal barrier to acid reflux and rated that disability 
with the service-connected paralysis of right vocal true 
cord.  The 10 percent evaluation was continued.  

The Board notes that the evaluation for the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  However, disabilities arising from a single disease 
entity which do not have duplicative or overlapping 
symptomatology of the underlying disease entity should be 
rated separately.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected residuals 
of an injury of the superior laryngeal 
nerve with right vocal cord paralysis and 
loss of upper esophageal barrier to acid 
reflux.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
are not currently of record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified specialist, if 
available, to determine the current 
severity his service-connected residuals 
of an injury of the superior laryngeal 
nerve with right vocal cord paralysis and 
loss of upper esophageal barrier to acid 
reflux.  The examiner is requested to 
review the claims folder prior to the 
examination.  All indicated studies, 
including x-rays, should be performed.  
The examiner is also requested to 
specifically identify the pathology 
associated with the residuals of the 
superior laryngeal nerve with right cord 
paralysis versus the pathology associated 
with the loss of upper esophageal barrier 
to acid reflux.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  Then, after undertaking 
any other indicated development, the RO 
should readjudicate the issue on appeal 
to include consideration of a separate 
evaluation for loss of upper esophageal 
barrier to acid reflux pursuant to 
Esteban v. Brown, supra.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  



		
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
